Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 06/29/2022.
Claim 1 has been amended.	
Claims 1-20 are pending.


Response to Arguments


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Claim Rejections - 35 USC § 103

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ertresvaag et al (US 20130297492) in view of Towne et al (US 20130253956).
Claim 9:
Ertresvaag suggests a method comprising: executing a script [Ertresvaag: Par 47 and 49 (script)] for retrieving one or more chargeback records for one or more merchants from one or more web portals of one or more financial institutions, the one or more chargeback records representing a return of funds to one or more purchasers by the one or more financial institutions [Estresvaag: Par 47 (script for retrieving chargeback data or chargeback records)] the script having commands comprising: navigating a web browser to a web portal associated with at least one financial institution; providing authentication information for the at least one merchant into the web portal; accessing the one or more chargeback records for the at least one merchant; and downloading the one or more chargeback records, wherein the executing, the navigating, the providing, the accessing, and the downloading are performed by at least one processor [Estresvaag: Fig 3-7 (websites or portals for navigating to financial institutions )].
Towne suggests providing authentication information for the at least one merchant into the web portal [Towne: Fig 3-5 (Authentication) and par 9, 24, 25, 30 and 38 (Authentication and merchant ID)];, accessing the one or more chargeback records for the at least one merchant; and downloading the one or more chargeback records and providing second authentication information for a second merchant into the web portal; accessing second chargeback records for the second merchant; and downloading the second chargeback records [Towne: Fig 3-5 (retrieving and storing [downloading] chargeback data or chargeback records) and par 9, 24, 25, 30 and 38 (Authentication process. Allowing many merchants to access the web portal, not just one merchant)].
Both references (Ertresvaag and Towne) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as chargeback data processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Ertresvaag and Towne before him/her, to modify the system of Ertresvaag with the teaching of Towne in order to provide authentication for the chargeback retrieving process [Towne: Fig 3-5 and par 9, 4, 25, 30 and 38].
Claim 10:
The combined teachings of Ertresvaag and Towne suggest wherein the accessing the one or more chargeback records further comprises: selecting, by the at least one processor, one or more chargeback filters on the web portal, the one or more chargeback filters causing the web portal to retrieve a subset of the one or more chargeback records [Estresvaag: Fig 3-7 (websites or portals for further filtering of chargeback data)].
Claim 11:
The combined teachings of Ertresvaag and Towne suggest wherein the one or more chargeback filters is selected from a group consisting of a transaction date, a credit card number, a credit card type, a merchant identifier, transaction/chargeback amount, and a chargeback reference number [Estresvaag: Par 45 (credit card processing) ].

Claim 12:
The combined teachings of Ertresvaag and Towne suggest wherein the downloading saves the subset of the one or more chargeback records as a character-separated values file or as a file for a spreadsheet application [Estresvaag: Par 103 (spreadsheet file and relation database data)].
Claim 13:
The combined teachings of Ertresvaag and Towne suggest wherein the executing is performed upon request or automatically [Estresvaag: Fig 3-7 (websites or portals for further filtering of chargeback data)].
Claim 14:
The combined teachings of Ertresvaag and Towne suggest wherein the authentication information includes a username associated with the at least one merchant and a password associated with the at least one merchant [Estresvaag: Par 105 (merchant id)].
Claims 15-20:
Claims 15-20 are essentially the same as claims 9-14 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter
5.	Claims 1-9 are in conditions for allowance.

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated
information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000]. Error! Unknown document property name.

Hung Le
10/06/2022

/HUNG D LE/ Primary Examiner, Art Unit 2161